Title: To George Washington from Major General Israel Putnam, 30 June 1777
From: Putnam, Israel
To: Washington, George



Dear Genl
Peekskill [N.Y.] 30th June 1777

In Consequence of Letters just received from the Northward, I have ordered Genl Nixon to embark his Brigade with their Baggage & on Board the Transports prepared for that Purpose; I have been collecting Shallops, and believe there are sufficient Number, if not, there will be, before the Brigade can be in Readiness or can receive your Orders for March, which I shall expect the Return of the Express.
I herewith transmit you Copies of the Letters alluded to, least those sent you by Genl Schuyler may by any Accident have been detained.
I have not the Honour of any Letter from you since of the 25th. I am Sir with the utmost Respect your mo. Obt Servt

Israel Putnam



I wrote you in a former Letter that the Ship Montgomery was at the Chain, she has not the Complement of Guns, nor can I get any for the other Ship, I have sent two Expresses to Govr Trumbull on this Subject. The following is Part of a Letter received since sealing the above in Answer to mine, “I wish it were in my Power to furnish the Cannon requested; altho the Furnace hath been in Blast some Weeks, those already cast are only 6 Pds not bored, the 12 Prs now casting are engaged for the Ship Trumbull, so cannot at present give any Encouragement to supply you.”
I know of no possible Way left but to dismantle the Forts, The Guns wanted are 12 & 18 Prs.


I.P.
